Memorandum by the Court. Appellant’s principal contention is that the motion to relieve was not timely made “within one year after service of a copy of the judgment * * * with written notice of its entry” (CPLR 5015, subd. [a], par. 1) but the complete answer to that contention is that no such service has been shown. The papers before us do not support appellant’s secondary and subsidiary claim of alleged laches. Order affirmed, with $10 costs. Gibson, P. J., Reynolds, Aulisi and Staley, Jr., JJ., concur.